UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1791


JOHN KLAR,

                 Plaintiff - Appellant,

          and

MARCY KLAR,

                 Plaintiff,

          v.

SETERUS, INC.; FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (2:13-cv-00462-JAG)


Submitted:    December 18, 2014             Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Klar, Appellant Pro Se.    Terry Catherine Frank, KAUFMAN &
CANOLES, PC, Richmond, Virginia, Christy Lee Murphy, KAUFMAN &
CANOLES, PC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Klar    appeals     the     district   court’s     orders

dismissing his civil action with prejudice after he failed to

comply with a scheduling order and denying reconsideration.                We

have     reviewed   the    record     and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Klar v. Seterus, Inc., No. 3:13-cv-00462-JAG (E.D. Va.

July 8, 2014; Aug. 5, 2014).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      AFFIRMED




                                       2